Exhibit 10.2

CABOT OIL & GAS CORPORATION

SUPPLEMENTAL EMPLOYEE INCENTIVE PLAN II

(Effective as of July 1, 2008)

1. Plan. Effective as of July 1, 2008 (the “Effective Date”), Cabot Oil & Gas
Corporation (the “Company”) hereby establishes the Cabot Oil & Gas Corporation
Supplemental Employee Incentive Plan II (the “Plan”) to reward certain
non-officer employees of the Company by providing the opportunity to earn cash
incentive compensation upon the Company’s attainment of certain pre-determined
performance goals with regard to value creation.

2. Objectives. The Company anticipates that, by tying incentive compensation to
value creation, the Plan will motivate Eligible Employees to align their
interests with the Company’s long-term business plan and shareholder interests.
The Plan’s further objective is to facilitate the Company’s ability to attract
and retain talented employees by differentiating the Company as an employer of
choice in a competitive talent market. By providing some compensation protection
to Eligible Employees, the Plan also mitigates possible concerns about the
stability of employment relationships in a consolidating industry. Any benefit
payable under this Plan is and shall be characterized for all purposes as a
retention bonus payment.

3. Definitions. The terms set forth below shall have the following meanings:

“Board” means the Board of Directors of the Company.

“Calendar Quarter” means each of the following periods of each year: (a) January
1 through March 31; (b) April 1 through June 30; (c) July 1 through
September 30; and (d) October 1 through December 31.

“Change in Control” means:

(I) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (I), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company or (iv) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (III) of this definition; or

 

1



--------------------------------------------------------------------------------

(II) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(III) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(IV) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (III) applies.

Notwithstanding the foregoing, none of the events described in subsections
(I) through (IV) above shall constitute a Change in Control unless such event
also meets the requirements of Section 409A(a)(2)(A)(v) of the Code and the
related regulations and guidance.

 

2



--------------------------------------------------------------------------------

“Closing Price” means, for any given trading day, the closing price of a share
of Common Stock, as reported by Bloomberg Finance L.P. or a data source selected
by the Committee.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board.

“Common Stock” means the Common Stock, par value $.10 per share, of the Company.

“Competitor” means any person or entity that is engaged in the exploration and
production of oil, gas or other hydrocarbons, the transportation thereof, any
other midstream activities or the provision of oilfield services.

“Deferred Distribution” means the portion of an Interim Distribution or Final
Distribution to be deferred in accordance with Section 9.

“Deferred Payment Date” means the date on which a Deferred Distribution shall be
made, as determined in accordance with Section 9.

“Disability” means the condition of an Eligible Employee who has been determined
to be disabled in accordance with the terms of the Cabot Group Health and
Welfare Plan; provided, however, that the terms of such plan define disability
in a manner consistent with Treasury Regulation § 1.409A-3(i)(4).

“Early Achievement Period” means the period from the Effective Date through
December 31, 2010.

“Eligible Employee” means any full-time employee who (a) is not an officer of
the Company on the relevant Trigger Date and (b) has completed at least one year
of continuous service with the Company that includes such Trigger Date.

“Eligible Retiree” shall have the meaning set forth in Section 7 or Section 8 of
this Plan, as applicable.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Final Deadline” means June 30, 2012.

“Final Distribution” means a distribution under Section 8.

“Final Payment Date” means the fifteenth business day following the Final
Trigger Date.

 

3



--------------------------------------------------------------------------------

“Final Price Goal” means $105 per share of Common Stock (appropriately adjusted
by the Committee to reflect any stock splits, stock dividends or extraordinary
cash distributions to stockholders).

“Final Trigger Date” means the first date that meets the specifications of the
next sentence. If, for any 20 trading days (which need not be consecutive) that
fall within a period of 60 consecutive trading days ending on or before the
Final Deadline, the Closing Price of the Common Stock on each of such 20 trading
days equals or exceeds the Price Goal, then the Final Trigger Date shall be the
last of such 20 trading days.

“Interim Deadline” means June 30, 2010.

“Interim Distribution” means a distribution under Section 7.

“Interim Payment Date” means the fifteenth business day following the Interim
Trigger Date.

“Interim Price Goal” means $85 per share of Common Stock (appropriately adjusted
by the Committee to reflect any stock splits, stock dividends or extraordinary
cash distributions to stockholders).

“Interim Trigger Date” means the first date that meets the specifications of the
next sentence. If, for any 20 trading days (which need not be consecutive) that
fall within a period of 60 consecutive trading days ending on or before the
Interim Deadline, the Closing Price of the Common Stock on each of such 20
trading days equals or exceeds the Interim Price Goal, then the Interim Trigger
Date shall be the last of such 20 trading days.

“Other Employee” means any full-time employee who (a) is not an officer of the
Company on the relevant Trigger Date and (b) has not completed one year of
continuous service with the Company that includes such Trigger Date.

“Payment Date” means the Interim Payment Date or the Final Payment Date, as
applicable.

“Price Goal” means either the Interim Price Goal or the Final Price Goal, as
applicable.

“Retired” describes a person who has retired from employment with the Company
(a) at or after age 55 with at least 10 years of service or (b) at or after age
65 with at least 5 years of service.

“Trigger Date” means either the Interim Trigger Date or the Final Trigger Date,
as applicable.

4. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors (the “Committee”).

 

4



--------------------------------------------------------------------------------

The Committee shall have full and exclusive power and authority to administer
the Plan and to take all actions that are specifically contemplated hereby or
are necessary or appropriate in connection with the administration hereof. The
Committee shall also have full and exclusive power to interpret the Plan and to
adopt such rules, regulations and guidelines for carrying out the Plan as it may
deem necessary or proper. Subject to the limitations of Section 12, the
Committee may, in its discretion, (a) eliminate or make less restrictive any
restrictions applicable to any person or class of persons, (b) waive any
restriction or other provision of the Plan, (c) extend the Final Deadline or the
Interim Deadline, (d) amend or modify the Plan in any manner that is either
(i) not materially adverse to any Eligible Employee, Eligible Retiree or Other
Employee or (ii) consented to by such Eligible Employee, Eligible Retiree or
Other Employee. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation and administration of the Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned. No member of the Committee shall be liable
for anything done or omitted to be done by him, by any member of the Committee
or by any officer of the Company in connection with the performance of any
duties under the Plan, except for his own willful misconduct or as expressly
provided by statute.

5. Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan,
subject to the conditions or limitations established by the Committee.

6. Eligibility.

(a) The Committee has the sole authority to determine whether an individual is
an Eligible Employee or an Eligible Retiree with respect to a particular Trigger
Date. Such determination shall be made without regard to the status of such
individual with respect to any other Trigger Date.

(b) The Committee, in its sole discretion, may select any Other Employee to
participate in the Plan, subject to the terms and conditions of this Plan and
such other additional terms as the Committee may prescribe (including, but not
limited to the designation of a distribution amount that differs from that of an
Eligible Employee).

(c) Any person who (i) has failed to satisfy all of the criteria necessary for
classification as an Eligible Employee as of such relevant Trigger Date or
(ii) is an Other Employee who has not been selected to participate in the Plan
shall not participate in any distributions associated with such Trigger Date,
except as otherwise provided in Sections 7 and 8 of this Plan document.

7. Interim Distributions. Except as otherwise provided, if the Committee, acting
in its sole discretion, determines that an Interim Trigger Date has occurred, an
Interim Distribution shall become payable, in accordance with the terms of
Section 9, to each Eligible Employee, Eligible Retiree and Other Employee who
has been selected to receive an Interim Distribution.

 

5



--------------------------------------------------------------------------------

(a) Interim Distribution to Eligible Employees. Each individual who is an
Eligible Employee on the Interim Trigger Date shall receive an Interim
Distribution in an amount equal to 20% (or such greater percentage as the
Committee, in its sole discretion, may designate with respect to such
individual) of his base salary as of the Interim Trigger Date (adjusted as
described below for persons hired after the Effective Date); provided, however,
that the Committee, in its sole discretion, may reduce the amount of, or
eliminate entirely, the Interim Distribution payable to an otherwise Eligible
Employee if such person has been placed on probation or suspension for a period
of time that includes either the Trigger Date or the Payment Date.

(b) Interim Distribution to Retirees. A person who Retired after the Effective
Date but prior to the Interim Trigger Date and who would have been an Eligible
Employee had the Interim Trigger Date occurred on the date of such person’s
retirement shall be entitled to an Interim Distribution under the Plan if the
person was employed by the Company during at least 50% of the period from the
Effective Date to the Interim Trigger Date (a person entitled to such a payment
is referred to as an “Eligible Retiree” for purposes of this Section 7). The
Interim Distribution for such Eligible Retiree shall be 20% (or such greater
percentage as the Committee, in its sole discretion, may designate with respect
to such individual) of his base salary as of his retirement date (adjusted as
described below for quarters of service).

(c) Death or Disability. For the purpose of determining entitlement to an
Interim Distribution, an employee who has terminated employment prior to the
Interim Trigger Date as the result of death or Disability will be treated as if
he had Retired on the date of such termination.

(d) Quarters of Service. Each Eligible Employee who has not been continuously
employed by the Company from the Effective Date to the Interim Trigger Date and
each Eligible Retiree shall have his Interim Distribution reduced to reflect his
time of service. Each such person’s Interim Distribution shall equal the amount
determined under the other provisions of this Section 7 multiplied by a fraction
(i) the numerator of which is the number of complete Calendar Quarters that such
Eligible Employee or Eligible Retiree worked after the Effective Date and prior
to the Interim Trigger Date, and (ii) the denominator of which is the number of
complete Calendar Quarters after the Effective Date and prior to the Interim
Trigger Date.

(e) Other Employees. Each person who is an Other Employee who has been selected
by the Committee to participate in the Plan shall receive an Interim
Distribution in the amount designated by the Committee, acting in its sole
discretion. Unless otherwise designated by the Committee in its sole discretion,
any such Interim Distribution shall be payable in accordance with the same terms
and conditions applicable to the Interim Distributions that are paid to Eligible
Employees.

 

6



--------------------------------------------------------------------------------

(f) If the Interim Price Goal and the Final Price Goal are achieved on the same
date, the Interim Trigger Date shall be disregarded and all payments under this
Agreement shall be calculated by reference to the Final Trigger Date.

8. Final Distributions. Except as otherwise provided, if the Committee, acting
in its sole discretion, determines that a Final Trigger Date has occurred, a
Final Distribution shall become payable, in accordance with the terms of
Section 9, to each Eligible Employee, Eligible Retiree and Other Employee who
has been selected to participate in the Plan.

(a) Final Distribution. Each individual who is an Eligible Employee on the Final
Trigger Date shall receive a Final Distribution in an amount equal to 50% or, if
the Interim Trigger Date previously occurred, 30% (or, in either case, such
greater percentage as the Committee, in its sole discretion, may designate with
respect to such individual) of his base salary as of the Final Trigger Date
(adjusted as described below for persons hired after the Effective Date);
provided, however, that the Committee, in its sole discretion, may reduce the
amount of, or eliminate entirely, the Final Distribution payable to an otherwise
Eligible Employee if such person has been placed on probation or suspension for
a period of time that includes either the Trigger Date or the Payment Date.

(b) Final Distribution to Retirees. A person who Retired after the Effective
Date but prior to the Final Trigger Date and who would have been an Eligible
Employee had the Final Trigger Date occurred on the date of such person’s
retirement shall be entitled to a Final Distribution under the Plan if the
person was employed by the Company during at least 50% of the period from the
Effective Date to the Final Trigger Date (a person entitled to such a payment is
referred to as an “Eligible Retiree” for purposes of this Section (8)). The
Final Distribution for such Eligible Retiree shall be 50% or, if the Interim
Trigger Date previously occurred, 30% (or, in either case, such greater
percentage as the Committee, in its sole discretion, may designate) of his base
salary as of his retirement date (adjusted as described below for quarters of
service).

(c) Death or Disability. For the purpose of determining entitlement to a Final
Distribution, an employee who has terminated employment prior to the Final
Trigger Date as the result of death or Disability will be treated as if he had
Retired on the date of such termination.

(d) Quarters of Service. Each Eligible Employee who has not been continuously
employed by the Company from the Effective Date to the Final Trigger Date and
each Eligible Retiree shall have his Final Distribution reduced to reflect his
time of service. Each such person’s Final Distribution shall equal the amount
determined under the other provisions of this Section 8 multiplied by a fraction
(i) the numerator of which is the number of complete Calendar Quarters that such
Eligible Employee or Eligible Retiree has worked after the Effective Date and
prior to the Final Trigger Date, and (ii) the denominator of which is the number
of complete Calendar Quarters after the Effective Date and prior to the Final
Trigger Date.

 

7



--------------------------------------------------------------------------------

(e) Other Employees. Each person who is an Other Employee who has been selected
by the Committee to participate in the Plan shall receive a Final Distribution
in the amount designated by the Committee, acting in its sole discretion. Unless
otherwise designated by the Committee in its sole discretion, any such Final
Distribution shall be payable in accordance with the same terms and conditions
applicable to the Final Distributions that are paid to Eligible Employees.

9. Timing of Distributions Upon Achievement of Interim or Final Price Goals.

(a) In the event that a Price Goal is achieved during the Early Achievement
Period, the amount of the total Interim Distribution or Final Distribution to
which an Eligible Employee, Eligible Retiree or Other Employee is entitled shall
be calculated in accordance with Section 7 or 8 of this Agreement, as
applicable, and paid as provided in this Section 9. In such case, an amount
equal to 25% of the total Interim Distribution or Final Distribution shall be
distributed to each such Eligible Employee, Eligible Retiree and Other Employee
who has been selected to receive such Interim or Final Distribution in a
lump-sum cash payment on the applicable Payment Date. The remaining 75% of such
Interim or Final Distribution shall be distributed in a lump-sum cash payment on
the applicable Deferred Payment Date set forth in the following table:

 

Period During which the Trigger

Date Occurs

  

Deferred Payment Date

July 1, 2008 to June 30, 2009

   The business day on or next following the 18-month anniversary of the
applicable Trigger Date.

July 1, 2009 to June 30, 2010

   The business day on or next following the 12-month anniversary of the
applicable Trigger Date.

July 1, 2010 to December 31, 2010

   The business day on or next following the 6- month anniversary of the
applicable Trigger Date.

If the Final Trigger Date occurs after the Early Achievement Period, each
Eligible Employee, Eligible Retiree or Other Employee who has been selected to
participate in the Plan shall receive the total amount of his Final Distribution
in a lump-sum cash payment on the Final Payment Date.

(b) Each person who is an Eligible Employee on the relevant Trigger Date shall
participate in any particular payment associated with such Trigger Date only if
he (i) is still an Eligible Employee on the date of such payment or (ii) has
terminated employment due to death, Disability or his becoming Retired on or
after the Trigger Date. Notwithstanding the foregoing and subject to waiver by
the Committee, in its sole discretion, (i) an Eligible Employee shall not
participate

 

8



--------------------------------------------------------------------------------

in any such payment if, on or before the date of such payment, such Eligible
Employee gives notice of an intention to terminate employment with the Company
for any reason other than his becoming Retired, and (ii) any person (including,
but not limited to, any Eligible Retiree) who is employed by, or who has
accepted an offer of employment from, a Competitor at any time during the period
commencing on the Trigger Date and ending on the date of a particular payment
shall not participate in such payment.

(c) The Committee’s decision to reduce the amount of or eliminate entirely the
Interim or Final Distribution of an individual who has been placed on probation
or suspension as contemplated by Section 7(a) or Section 8(a) shall apply to all
payments otherwise associated with such distribution, including any payment that
would be subject to deferral under this Section 9. If an individual has been
placed on probation or suspension as of a Deferred Payment Date, the Committee,
in its sole discretion, may reduce the amount of, or eliminate entirely any
payments that would otherwise be made on such Deferred Payment Date.

10. Distributions Upon Change in Control. Upon the consummation of a Change in
Control on or before the Final Deadline at a per share price (as determined by
the Committee in the event of a transaction other than an all-cash transaction)
equal to or in excess of the Price Goal, or, if such test is not met, the
Interim Price Goal on or before the Interim Deadline, the date of such
consummation shall be deemed to be the Final Trigger Date or the Interim Trigger
Date, respectively, and all amounts payable upon such Trigger Date shall be
distributed in accordance with Section 7 or 8 of this Plan, as applicable,
without regard to any deferral otherwise required by Section 9.

11. Taxes. The Company shall have the right to deduct applicable taxes from any
distribution and withhold an appropriate amount of such distribution for payment
of taxes required by law or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.

12. Amendment, Modification, Suspension or Termination. Except as otherwise
provided, the Board may amend, modify, suspend or terminate the Plan for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that (a) after a Trigger Date, no
amendment or alteration that would materially impair any individual’s rights
resulting from the occurrence of such Trigger Date shall be made without such
individual’s consent and (b) no amendment or alteration shall be effective prior
to approval by the Company’s stockholders to the extent such approval is
required by applicable legal requirements or applicable requirements of the
securities exchange on which the Company’s Common Stock is listed. No amendment,
modification, suspension or termination of the Plan shall be effective unless
and until such intentions are reduced to writing and duly executed by a Company
officer with the authority to perform such an act. Notwithstanding the foregoing
and consistent with the requirements of Section 16, the Plan shall not be
amended in a manner that would cause the Plan, any portion thereof or any
benefit payable under the Plan to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and, further, the provisions
of any purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Plan.

 

9



--------------------------------------------------------------------------------

13. No Right of Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any person’s employment or other
service relationship at any time, or confer upon any person any right to
continue in the capacity in which he is employed or otherwise serves the
Company.

14. Assignability. No Award or any other benefit under this Plan shall be
assignable or otherwise transferable except as follows:

(a) In the case of an Eligible Employee’s death after he becomes entitled to a
payment as of a Trigger Date but before such payment is made, the amount of such
accrued but unpaid benefit shall be transferred to the Eligible Employee’s
estate;

(b) A distribution under this Plan may be transferred pursuant to a domestic
relations order issued by a court of competent jurisdiction that is not contrary
to the terms and conditions of this Plan.

15. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Eligible Employees or Eligible Retirees who
become entitled to distributions under this Plan, any such accounts shall be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets for the purpose of funding its obligations under this Plan;
nor shall this Plan be construed as providing for such segregation. Neither the
Company, the Board nor the Committee shall be deemed to be a trustee of any
amounts that may be distributed under this Plan. Any liability or obligation of
the Company to any individual with respect to any distribution under this Plan
shall be based solely upon the contractual obligations set forth in this Plan.
No security, whether by pledge or encumbrance on any property of the Company, is
necessary to secure the Company’s obligations pursuant to this Plan. Neither the
Company, the Board nor the Committee shall be required to give any security or
bond for the performance of any duty imposed or in satisfaction of any
obligation created by this Plan.

16. Section 409A of the Code. The Company intends that any amounts payable under
the Plan satisfy the requirements of Section 409A of the Code to avoid
imposition of applicable taxes thereunder. Thus, notwithstanding anything in
this Plan to the contrary, if any Plan provision or amount under the Plan would
result in the imposition of an applicable tax under Section 409A of the Code and
related regulations and Treasury pronouncements, the Company may take any and
all necessary actions for the purposes of reforming, eliminating or amending
such Plan provision or benefits payable under the Plan that the Company, in its
sole discretion, shall deem to be desirable in order to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the rights of an Eligible Employee or an Eligible Retiree to
an amount. The Company shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this Plan in
violation of Section 409A. Each individual payment that is made pursuant to the
terms of this Plan is a separate and independent payment for purposes of
Section 409A. Notwithstanding the foregoing, in no event shall any action be
taken under this Section 16 that would impose any expenses upon or increase any
costs to the Company.

 

10



--------------------------------------------------------------------------------

17. Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

18. Construction. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.

19. Entire Contract. This Plan, together with any individual agreements that the
Committee may require pursuant to Section 6 hereof (if any), constitutes the
complete and exclusive statement of the terms of this Plan. Any amendment to the
Plan shall only be recognized as constituting part of this Plan if it is adopted
in accordance with the provisions of Section 12 hereof.

20. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

IN WITNESS WHEREOF, Cabot Oil & Gas Corporation has caused this Plan to be
executed by its duly authorized officer, effective as provided herein.

 

CABOT OIL & GAS CORPORATION By:  

/s/ Abraham Garza

Title:   Vice President, Human Resources Date:   July 24, 2008

 

11